            Case 1:20-cv-06150-CM Document 8 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                 Plaintiff,
                                                                  20-CV-6150 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
NYC PARKS; COURT OF APPEALS, CITY OF
NEW YORK (HRA); NYC MTA; NYPD,

                                 Defendants.

         Pursuant to the order issued August 7, 2020, denying Plaintiff’s application to proceed in

forma pauperis (IFP) and her motion for leave to file this action,

         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s application to proceed

IFP and motion for leave to file this action are denied. (ECF Nos. 1, 6.)

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         The Clerk of Court is directed to transmit a copy of this judgment and note service on the

docket. Plaintiff has consented to electronic service of Court documents. (ECF No. 3.)

SO ORDERED.

Dated:     August 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
